230 F.2d 606
Edward NIEWINSKI, Appellant,v.UNITED STATES of America, Appellee.
No. 12556.
United States Court of Appeals Sixth Circuit.
February 18, 1956.

Vincent Fordell and Wm. G. Comb, Detroit, Mich., for appellant.
Fred W. Kaess and Ronald L. Greenberg, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from the district court's judgment of conviction upon a jury verdict finding the appellant guilty of violating 18 U.S.C.A. § 659, and of having unlawfully conspired to violate said section, was heard upon the record, briefs, and argument of counsel for the parties,


2
And the court being of the opinion that there was substantial credible evidence to support the jury's verdict, and that therefore the trial court did not err in overruling appellant's motion for a judgment of acquittal; and the court also being of the opinion that in instructing the jury the trial court committed no error prejudicial to the appellant;


3
It is ordered that the judgment be and it hereby is affirmed.